Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/15/21 have been fully considered but they are not persuasive.
On page 6 regarding drawing objections Applicant argues the objection was unclear due to a typographical error.
The Examiner respectfully agrees, and has corrected the reference characters below.
On pages 6-7 regarding 112 rejections Applicant argues amendments overcome the rejections to claim 1.
On pages 7-8 regarding remaining 112 rejections Applicant argues amendments overcome these rejections.
On page 8 regarding prior art rejections Applicant argues Keranen does not disclose “the specified offset distance in a relaxed state of the annuloplasty implant free from outside forces” as claim 1 now requires. Applicant argues the implant of Keranen is restrained in the sheath 345, so that when it is degraded the support members assume 
The Examiner respectfully disagrees. As Keranen states, the restraining member is withdrawn during implantation of the annuloplasty ring ([0087]). Further, Keranen indicates that the restraining member isn’t present for Figure 6, which still shows the ends being offset. Accordingly, nothing is considered restrained and Keranen is still considered to have offset ends.
On page 9 Applicant discusses a benefit of the claimed implant.
On pages 9-10 Applicant points differences out between the claimed implant and the supporting reference of McCarthy. Applicant argues the person of ordinary skill would not modify Keranen in view of McCarthy since McCarthy only has a single loop, which depends entirely upon retention forces provided by sutures, which contrasts with the instant application. Applicant argues further that McCarthy discloses their invention is drawn towards a tricuspid valve which lies adjacent the AV node ([0042]) and argues the helix shaped implant of Keranen could not provide an opening such as is taught by McCarthy. 
The Examiner respectfully disagrees, noting first that any indication that McCarthy is drawn specifically towards a tricuspid valve doesn’t appear to be relevant to its use as a teaching reference, since Keranen is also drawn towards tricuspid valves. ([0003]-[0004], [0080]). Further, as regards the structural differences in McCarthy and Keranen, the Examiner notes the offset properties of McCarthy’s rings doesn’t appear to be related to whether or not there are one coil vs two coils, or sutures vs no sutures, as Applicant is arguing. There is an essential nexus between Applicant’s statement that McCarthy has one ring .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "202", "102", and “105” have been used to designate “second support member”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
Claim(s) 1-9, 14-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Keranen (US 20090299471 A1), or in the alternative, under 35 U.S.C. 103 as unpatentable over Keranen in view of McCarthy et al. (US 20030208264 A1), hereinafter known as McCarthy.
Regarding claims 1-2 Keranen discloses an annuloplasty implant comprising:
first (Figure 5 item 342) and second (Figure 5 item 344) support members having a coiled configuration in which the first and second support members are arranged as a coil with two free ends around a central axis (Figure 5);
the first support member is adapted to be arranged on a ventricular side of the heart and the second support member is adapted to be arranged on an atrial side of the heart (this is stated as an “intended use” of the claimed implant.   The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Keranen was considered capable of performing the cited intended use of having members arranged on opposite sides of a native heart valve leaflets of a heart valve. See for example, Figure 19), 
wherein, in the coiled configuration the two free ends are displaced from one another with a peripheral offset distance in a relaxed state of the annuloplasty implant free from outside forces, wherein the offset distance extends perpendicular to said central axis, wherein the offset distance corresponds to a circle sector of an annular periphery of the coil by which the two free ends are separated (clm2) (Annotated Figure 6), 
wherein the first and second support members and their two free ends are configured to be arranged on opposite sides of native heart valve leaflets of the heart valve (this is likewise stated as an “intended use” of the support members (see explanation above). See also Figure 19).

    PNG
    media_image1.png
    398
    581
    media_image1.png
    Greyscale

Alternatively, Keranen is silent with regards to the free ends being offset from one another. 
However, regarding claims 1-2 McCarthy teaches wherein a coiled annuloplasty ring implant includes two free ends which are offset from one another with a peripheral offset distance extending in a coil plane parallel to an annular periphery of the coil and perpendicular to the central axis which corresponds to a circle sector of the annular periphery by which the two free ends are separated (Figure 2). Kearnen and McCarthy are involved in the same not lie against the AV node upon implantation, thus preventing possible damage to important physiological structures upon implantation. 
Regarding claim 3 Keranen discloses, or the Keranen McCarthy Combination teaches the implant of claim 2 substantially as is claimed,
wherein Keranen further discloses at least one posterior bow adapted to conform to a posterior aspect of said heart valve and at least one anterior side adapted to conform to an anterior aspect of said heart valve (Figure 5: any of the bows/sides can be considered to be “anterior” or “posterior”. Figure 19 shows they are capable of conforming to the valve as is required by the claim. See also [0031] which describes the support members can be D-shaped, in which case the bow of the D would be considered the posterior bow and the straight side could be considered anterior), and the determined circle sector overlaps with the anterior side (see explanation/rejection above: the sides/bows are not claimed as having any particular difference or determination which would not enable the “circle sector” to be overlapping with the anterior side (which is simply one of the sides of the implant)).
Regarding claim 5 Keranen discloses, or the Keranen McCarthy Combination teaches the implant of claim 3 substantially as is claimed,

wherein the first support member includes the first posterior bow and the first anterior side and the second support member comprises the second posterior bow (see rejection to claim 3 above),
and wherein the second anterior side of the second support member has a length reduced by the offset distance (see rejection to claim 3 (and 1) above: the “anterior side” can be understood to have the offset distance side).
Regarding claim 6 Keranen discloses, or the Keranen McCarthy Combination teaches the implant of claim 3 substantially as is claimed,
wherein Keranen further discloses (or in the alternative, McCarthy further teaches) the length of the offset distance is between 50-100% the length of the anterior side (since the anterior side is arbitrarily designated and does not occupy any specific place, shape, or dimension, the Examiner understand the offset distance shown by Keranen (or that taught by McCarthy) can occupy between 50-100% the length of the anterior side).

Regarding claim 4 Keranen discloses, or the Keranen McCarthy Combination teaches the implant of claim 1 substantially as is claimed,
wherein Keranen further discloses the first support member is adapted to assume an annular ring-shape of substantially 360 degrees on the ventricular side when implanted, and the second support member is adapted to assume an annular ring-shape of 360 degrees less the peripheral offset distance on the atrial side when implanted (this is likewise an “intended use”. See the explanation above, Figure 5, and also Figure 19).
Regarding claim 7 Keranen discloses, or the Keranen McCarthy Combination teaches the implant of claim 1 substantially as is claimed,
wherein Keranen further discloses the implant comprises a shape memory material (Abstract), and has an elongated delivery configuration (Figure 13) for advancement in a catheter (this is stated as an “intended use” of the implant, which the implant is understood capable of achieving (see explanation in the rejection to claim 1 above).), and 
an implanted shape when in an implanted state, defining a predefined configuration of the material for positioning at an annulus of the heart valve (Figure 19).
Regarding claim 8 Keranen discloses, or the Keranen McCarthy Combination teaches the implant of claim 1 substantially as is claimed,
wherein Keranen further discloses the peripheral offset distance extends perpendicular to an axial offset between the two free ends, the axial offset extending parallel to the direction of the central axis (Figure 5 shows an axial offset between the two ends).
Regarding claim 9 Keranen discloses, or the Keranen McCarthy Combination teaches the implant of claim 1 substantially as is claimed,
wherein Keranen further discloses the first and second support members are configured to form first and second ring-shapes on opposite sides of the native leaflets, pinching the leaflets therebetween (this is stated as an intended use (see explanation to the rejection of claim 1 above). See also Figures 5 and 19).
Regarding claims 14-15 Keranen discloses, or the Keranen McCarthy Combination teaches the implant of claim 1 substantially as is claimed,
wherein McCarthy further teaches at least one of the two free ends is arranged at an angle relative a longitudinal extension of one of the support members, at an outward angle from a coil plane to extend in a non-parallel direction therefrom, wherein the coil plane is perpendicular to the central axis (a “longitudinal extension” of the support members is simply understood to be the longitudinal extent of the support member(s), particularly that near one of the free ends. Accordingly, McCarthy shows (e.g. Figure 8d) that having one of the free ends extend at an ankle relative to the longitudinal extension of the support member (in this case, downward (outward in the vertical direction) therefrom)). Keranen and McCarthy are involved in the same field of endeavor, namely annuloplasty implants. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the angle of the free ends such as is taught by McCarthy in order to allow the ring to correspond to the natural dimensions, curvatures, and/or anatomical structures of the annulus of the valve into which the implant is designed to be implanted.

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keranen (or Keranen in view of McCarthy), as is applied above, further in view of Zerkowski et al. (US 20170007402 A1), hereinafter known as Zerkowski.
Regarding claim 10 Keranen discloses, or the Keranen McCarthy Combination teaches the implant of claim 1 substantially as is claimed,
but is silent with regards to a connector being attached to one of the free ends.
However, regarding claim 10 Zerkowski teaches a connector is attached to at least one of two free ends of an annuloplasty implant device (Figure 1 item 103), which is adapted to be releasably connected to a delivery device (this is stated as an “intended use” of the connector, which the connector is understood capable of doing. See explanation in the rejection to claim 1 above.). Keranen and Zerkowski are involved in the same field of endeavor, namely annuloplasty implants. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the implant of Karanen or the Karanen McCarthy Combination by having a connector attached at one end of the implant such as is taught by Zerkowski in order to allow the implant to be easily delivered and/or removed as an endovascular surgeon requires/desires. The connector would simply make such procedures more easily completed.
Regarding claim 11 the Keranen Zerkowski Combination, or the Keranen McCarthy Zerkowski Combination teaches the implant of claim 10 substantially as is claimed,

Regarding claim 12 the Keranen Zerkowski Combination, or the Keranen McCarthy Zerkowski Combination teaches the implant of claim 10 substantially as is claimed,
wherein Zerkowski further teaches the connector comprise a recess and/or protrusion configured to interlock with the delivery device or the connector attached to said implant by a locking pin arranged through a recess of the connector and implant (Figure 1 item 110). 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keranen and Zerkowski (or Keranen, McCarthy, and Zerkowski) as is applied above, further in view of Redmond et al. (US 20090036979 A1), hereinafter known as Redmond.
Regarding claim 13 the Keranen Zerkowski Combination, or the Keranen McCarthy Zerkowski Combination teaches the implant of claim 10 substantially as is claimed,
but is silent with regards to the connector being attached to an angled connector extension of the first/second support member which extends radially inwards from the annular periphery towards the central axis.
However, regarding claim 13 Redmond teaches an annuloplasty implant in which a free end has an extension of an annular support member which extends in a direction radially inwards from an annular periphery of the ring, . 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603. The examiner can normally be reached M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        11/22/21